ACCEPTED
                                                                                       03-14-00658-CV
                                                                                               3691133
                                                                              THIRD COURT OF APPEALS
                                                                                        AUSTIN, TEXAS
                                                                                   1/8/2015 9:12:01 AM
                                                                                      JEFFREY D. KYLE
                                                                                                CLERK
                              NO. 03-14-00658-CV

                                                                        FILED IN
                                                                 3rd COURT OF APPEALS
                      In the Court of Appeals                        AUSTIN, TEXAS
                                                                 1/8/2015 9:12:01 AM
                   for the Third Judicial District                 JEFFREY D. KYLE
                                                                         Clerk
                           Austin, Texas
     ___________________________________________________

                               ROBYN N. JONES,

                                                              Appellant,

                                         v.

                         WELLS FARGO BANK, N.A.

                                                              Appellee.

                  On Appeal from the 428th Judicial District Court,
                               Cause No. 11-0479

              NOTICE OF APPEARANCE OF ADDITIONAL COUNSEL
                      FOR WELLS FARGO BANK, N.A.


      Appellee Wells Fargo Bank, N.A. hereby notifies the Court of the

appearance of W. Scott Hastings as additional counsel for Wells Fargo in the

above-captioned case. Mr. Hastings’ contact information is:

            W. Scott Hastings
              State Bar No. 24002241
              shastings@lockelord.com
            LOCKE LORD LLP
            2200 Ross Avenue, Suite 2200
            Dallas, Texas 75201-6776
            (214) 740-8000
            (214) 740-8800 (fax)
                                    Respectfully submitted,

                                        /s/ W. Scott Hastings
                                    B. David L. Foster
                                     dfoster@lockelord.com
                                     State Bar No. 24031555
                                    Ryan D. V. Greene
                                     rgreene@lockelord.com
                                     State Bar No. 24012730
                                    600 Congress Avenue, Suite 2200
                                    Austin, Texas 78701
                                    Telephone: (512) 305-4700
                                    Facsimile: (512) 305-4800

                                    W. Scott Hastings
                                     shastings@lockelord.com
                                     State Bar No. 24002241
                                    Robert T. Mowrey
                                     rmowrey@lockelord.com
                                     State Bar No. 14607500
                                    2200 Ross Avenue, Suite 2200
                                    Dallas, Texas 75201
                                    Telephone: (214) 740-8000
                                    Facsimile: (214) 740-8800

                                    Counsel for Appellee Wells Fargo Bank, N.A.

                             CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing was served on the
following counsel of record by the CM/ECF system or, if any counsel is not
registered, by United States mail on this the 8th day of January, 2015:

      Doug W. Ray
      Ray & Wood
      2700 Bee Caves Road
      Austin, Texas 78746


                                        /s/ W. Scott Hastings
                                        W. Scott Hastings
                                          2